Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3,5,6,12 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 August 2022.

Claims 9,10,11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 3 of claim 9 is “the length of the length of the first rise and the second rise”.  It is not clear what is being said here.
On lines 2 and 3 of claim 10 is the recitation “the bottom of the insert”.  This term lacks proper antecedent basis, and is indefinite since cutters such as these can be used in any orientation.
	At the end of claim 10 is the phrase “allows the cutting insert to be resharpened at least three times” is indefinite.  There are too many variables to judge this.  What is the material of the blade?  What is the material and thickness of the workpiece being cut?  What is the standard in the industry for acceptable sharpness levels?  Does this include sharpening before it arguably needs sharpening?
	In claim 11, the preamble has the phrase “for cutting composite material in a composite placement machine while the composite material is moving relative to an anvil through the machine”.  This is considered an intended use, so the composite placement machine and anvil are not required.  At the end of claim 11 is another phrase “whereby when the holder and the cutting insert are driven in a cutting direction to cut the composite material against the anvil, the insert is moving perpendicular to movement of the composite material through the machine”.  This also appears to be an intended use statement.  It appears, again, that the machine and anvil should not be given direct weight.  Of course, this language should not be ignored, but it is not clear what structure this infers in the claimed cutter assembly.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,4,7-11 and 13 are rejected under 35 U.S.C. 102a1 as being anticipated by Rieder (W)2015/164901), who shows a cutter assembly with all of the recited limitations including;
a holder having a mounting surface for mounting a cutting insert (see marked figure below); 
a cutting insert (see marked figure below); 
a first foot and a second foot (see marked figure below) formed on the mounting surface and a first leg extending between the first and second feet; and, 
a first step and a second step (see marked figure below) formed on the cutting insert and a first rise extending between the first and second steps, whereby when the cutting insert is mounted in the holder the two feet contact the two steps and the first leg is in contact with the first rise to form a surface area of contact between the mounting surface and the cutting insert that is greater than the surface area of contact between the two feet and the two steps (intrinsic in this configuration).

    PNG
    media_image1.png
    518
    846
    media_image1.png
    Greyscale

	With respect to claim 2, see the marked figure above.
	As for claim 4, the labyrinth joint is more than 3 times the surface area of just the steps.
	In regard to claims 7-9, see the figure above.
	As for claim 10, as indefinite as it is, it appears that Rieder’s blade can be sharpened numerous times.
	For claims 11 and 13, see the analysis of claims 1 and 2 above.

Made of record but not relied on are several patents showing pertinent blade mounting mechanisms.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH E PETERSON/Primary Examiner, Art Unit 3724